Citation Nr: 1542389	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  10-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left foot disability, to include degenerative joint disease (DJD) of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1951 to June 1955, and from September 1956 to October 1972.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for residuals of a fracture of the left foot. 

In an April 2013 decision, the Board denied service connection for residuals of a fracture of the left foot. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a January 2014 Order, the Court granted a Joint Motion for Remand, vacating the Board's decision and remanded the matter to the Board for actions consistent with the Joint Motion.

The Board notes that the Joint Motion found that the Board had relied on an inadequate VA examination that concluded that the Veteran's degenerative joint disease of the left foot was not related to the Veteran's ankle injury in service, but failed to consider the Veteran's left ankle symptoms in service, to include the fractures of the left tibia and left proximal fibula in service.  Carter v. Shinseki, 26 Vet. App. 534 (2014) (the terms of a joint motion will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed).

In August 2014, the Board remanded this matter for actions consistent with the Joint Motion.

In a July 2015 rating decision, service connection for degenerative joint disease of the left ankle, prior to nonservice-connected related amputation of the left leg, was granted, effective March 17, 2006.  That decision provided a full grant of the benefit sought on that appeal, that the Veteran had a residual left ankle disability related to service.  Therefore, that issue is no longer on appeal.  

The RO continued the denial of service connection for a residual left foot disability in a July 2015 supplemental statement of the case.  Thus, the Board's decision herein focuses solely on the continued denial of service connection for a residual left foot disability.  To ensure clarity of this decision, the Board has recharacterized the claim to reflect that the only disability remaining on appeal is the Veteran's left foot disability, diagnosed as DJD of the left foot.  It is the Board's determination that the January 2013 examination is adequate.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

A left foot disability, diagnosed as DJD, and separate from the Veteran's service-connected left ankle disability, did not have its onset during active service or within one year thereafter, and it is not related to any incident of service.


CONCLUSION OF LAW

The criteria for service connection for DJD of the left foot have not been met.  Left foot arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2006 and in May 2015. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls upon the party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent July 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained and adequate examination with respect to the claimed disability.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Veteran's service medical records do not show any complaints, findings, or diagnoses of any left foot disorder.  A June 1955 examination during separation from the Veteran's first period of active service shows a normal evaluation of the feet.  He denied having any foot trouble during a September 1956 examination prior to his second period of active service and evaluation of the feet was again normal.  He denied having any foot trouble during an April 1972 retirement examination and evaluation of the feet was again normal.  The only reference to the left foot is an October 1957 treatment note showing complaints of pain in the left ankle with numbness over the lateral aspect of the foot and a finding that the Veteran had fractured the left distal third of the tibia and the left proximal end of the fibula.  However, those symptoms and findings are related to the left ankle for which he was already granted service connection, and he was not diagnosed with a separate left foot disorder.

The Veteran's post-service medical records do not show any complaints, findings, or diagnoses of a left foot disorder for over three decades after service.  An April 2005 bone scan shows an area of increased uptake of the radionuclide involving the proximal aspect of the first metatarsal of the left foot. The impression was that the findings suggested increased metabolic bone activity commonly seen with healing fractures.  April 2005 x-rays of the left foot showed no acute fractures or dislocations.  A private treatment note later that month shows a diagnosis of a fracture of the first proximal metatarsal of the left foot.  Then, April 2006 private treatment notes show complaints of pain in the lateral aspect of the left foot. 

In a December 2008 letter, a private physician related that the Veteran fractured his left foot during service and continued to have intermittent pain in that foot.

During a January 2013 VA examination, the Veteran complained of pain along the lateral half of the left forefoot.  He stated that the pain started in service in the early 1950s when he was running across the deck of the ship and hit a tie-down and injured the outside of the foot.  He reported having occasional pain in the left foot at that location since that time.  He also reported similar pain in the right foot, but stated that was of more recent onset.  Examination showed tenderness to firm palpation along the distal half of the third, fourth, and fifth metatarsals of the left foot, and the same findings of tenderness on the right foot.  There was also similar tenderness diffusely of both feet.  The feet were similar in appearance.  The examiner provided a diagnosis of degenerative arthritis of both feet.

The examiner noted the Veteran's report of injuring the left foot in service, but stated that the service medical records did not document any foot problems.  The examiner noted the Veteran's report of left foot pain since service, but stated that the current symptoms and findings were very similar in both feet.  The examiner noted that x-rays of the feet showed degenerative arthritis in multiple areas without any findings specific to the area of the in-service injury, and that x-ray findings were similar between the left and right feet, and not unusual for someone of the Veteran's age.  The examiner stated that the in-service injury was one that would be expected to heal without residuals based on the Veteran's description of the injury and his age at the time.  The examiner then opined that the Veteran did not have any residuals of the in-service injury.  The examiner further opined that no current foot condition, to include degenerative arthritis, was related to the in-service injury.

In a May 2015 medical opinion, the prior January 2013 VA examiner performed an examination and reviewed the claims file.  The examiner noted that the examination request also mentioned the left foot, but did not seem to ask for a new left foot opinion.  In any case, the examiner reviewed the previous opinion in regard to the diagnosis of left foot DJD, submitted January 29, 2013.  The examiner again reviewed all of the available evidence and stated that his previous opinion for the left foot DJD, the only diagnosis found at examination when the foot was still present, was unchanged.  

In this case, while the Veteran sustained an injury to his left ankle in service, for which he is service-connected, a separate, chronic left foot disability is not shown to have been incurred in service.  Moreover, post-service medical records contain no mention of left foot problems until April 2005, over 30 years following retirement from service.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  In addition, arthritis was not shown in service, nor is it shown to have manifested within the one year following separation from service, so as to support granting service connection on the basis of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Furthermore, the record includes competent VA medical opinions that the Veteran's left foot DJD is not related to his service, to include any injury sustained therein.  The May 2015 VA examiner, who also provided an opinion in January 2013, reviewed the claims file and clearly distinguished that the Veteran's had a left ankle disability related to the inservice injury, but that the Veteran's current DJD of the left foot was a separate and distinct disability and not related to the inservice injury.   The examiner then reconfirmed his prior findings, rationale, and opinion from January 2013 and stated that they remained unchanged.  The Board finds that the January 2013 and May 2015 VA examiner's opinions constitute probative evidence on the medical nexus question-based as he reviewed the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444  (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Furthermore, the examiner provided reasonable rationales in support of his opinions.  While a private physician in a December 2008 letter related that the Veteran fractured his left foot during service and continues to have intermittent pain in that foot, the physician did not provide any rationale, or address if he was referring to a distinct disability pertaining to the left ankle, for which the Veteran was already granted service connection, as opposed to the separate disability being decided here, DJD of the left foot.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the Board assigns little probative value to the December 2008 private opinion.

The Board notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination of whether left foot DJD is related to service requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Consequently, his statements do not constitute competent medical evidence in support of the claim.  In addition, even if the Veteran's statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints of any left foot problems until more than 30 years after service. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds that the most persuasive evidence of record shows that current DJD of the left foot is not related to service or any incident during service.

The Board finds that the preponderance of the evidence is against a conclusion that any current eft foot disability is due to the service-connected left ankle and leg disability or was caused or aggravated by that disability.  The examiners found that the left foot disability was unrelated to that service injury.  The examiner noted that the findings in the left and right feet were similar, and not unusual for someone of the Veteran's age, with no findings specific to the service-connected disability of the left leg and ankle.

Therefore, the Board finds that the most persuasive evidence shows that a current left foot disability, diagnosed as DJD, was not incurred in service; that arthritis of the left foot did not develop to a compensable degree within one year following separation from service; and that current left foot disability is not due to or aggravated by service-connected left leg and ankle disabilities.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a left foot disability, to include DJD of the left foot, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for a left foot disability, to include DJD of the left foot, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


